Case: 12-20252       Document: 00512241249         Page: 1     Date Filed: 05/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 14, 2013
                                     No. 12-20252
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GEORGE D. LABLANCHE, III,

                                                  Plaintiff-Appellant

v.

PRAIRIE VIEW A AND M UNIVERSITY,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1035


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       George D. LaBlanche, III, moves this court for leave to proceed in forma
pauperis (IFP) on appeal from the dismissal of the instant civil suit, which raised
claims concerning TEACH grant funds and student government elections at the
defendant university. The district court denied LaBlanche leave to proceed
IFP on appeal after noting that he had not established impoverishment and that
the instant suit was precluded by a prior order.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20252     Document: 00512241249     Page: 2   Date Filed: 05/14/2013

                                  No. 12-20252

      We will not grant LaBlanche authorization to proceed IFP on appeal
absent a showing that he is a pauper and that the appeal presents a nonfrivolous
issue and is thus taken in good faith. See Carson v. Polley, 689 F.2d 562, 586
(5th Cir. 1982). If the appeal is frivolous, we may dismiss it sua sponte. See
Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.
      The sparse arguments raised in LaBlanche’s filings with this court consist
of little more than assertions that an order entered in a prior suit was improper.
These arguments are barred by res judicata because they could have been
presented in the appeal of the prior order. See Test Masters Educ. Serv., Inc. v.
Singh, 428 F.3d 559, 571 (5th Cir. 2005). LaBlanche has failed to brief, and has
thus abandoned, the claims he presented to the district court in his complaint.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). He has not shown
that his appeal presents a nonfrivolous claim. See Carson, 689 F.2d at 586.
Accordingly, LaBlanche’s IFP motion is DENIED, and this appeal is
DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                        2